Sleight v State of New York (2018 NY Slip Op 08777)





Sleight v State of New York


2018 NY Slip Op 08777


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


984 CA 17-01200

[*1]MATTHEW SLEIGHT, CLAIMANT-RESPONDENT,
vSTATE OF NEW YORK, DEFENDANT-APPELLANT. (CLAIM NO. 124380.) 


RAWLE & HENDERSON LLP, NEW YORK CITY (RICHARD B. POLNER OF COUNSEL), FOR DEFENDANT-APPELLANT.
PULOS & ROSELL, HORNELL (WILLIAM W. PULOS OF COUNSEL), AND LEVENE GOULDIN & THOMPSON, LLP, VESTAL, FOR CLAIMANT-RESPONDENT.

	Appeal from an order of the Court of Claims (Catherine C. Schaewe, J.), entered September 22, 2016. The order, among other things, granted claimant's motion to amend the claim and for partial summary judgment and denied in part defendant's cross motion for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on November 19 and 27, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court